Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The listing of references in the specification (see paragraph 5) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s): 
“a motor” requires by claim 1 (no motor is shown in the present drawings);
“wherein said plurality of serrated blades are motor driven and configured to open and alternatively close” as required by claim 1 (no motor is illustrated in the present drawings, nor is any power transmission from a motor to the blades illustrated, nor is any structure which drives movement of the blades illustrated; instead, the blades are only shown in a single, stationary position without any structure for moving the blades);
“said section of hair includes a dreadlock” as required by claim 2 (no section of hair is illustrated);
“said section of hair includes a braid” as required by claim 3 (no section of hair is illustrated);
“wherein said hinge point includes spring loaded hinges configured to maintain closing tension on said cylindrical housing” as required by claim 6 (while a hinge is shown, it is not illustrated as spring loaded, nor is the hinge illustrated as ‘maintaining closing tension’ on the housing);
“wherein said cylindrical housing is perpendicularly mounted to said handle” as required by claim 9 (as shown in the drawings, the housing is acutely, not perpendicularly, mounted to the handle);
“wherein said motor is within said handle” as required by claim 10 (as noted above, no motor is shown in the drawings);
“said bottom-row being configured to mate when in a closed condition” as required by claim 12 (no mating is illustrated, nor is any closed condition illustrated, nor is any structure which allows the blades to be moved into a closed condition illustrated);
“wherein said plurality of serrated blades operate with powered rotation” as required by claim 17 (e.g., no structure for driving rotation of the blades is illustrated);
“wherein said power source includes a battery-power-source” as required by claim 19 (only a power cord is illustrated as a power source);
“a motor” as required by claim 20;
“wherein said plurality of serrated blades are motor driven and configured to open and alternatively close” as required by claim 20;
“wherein said section of hair includes a dreadlock” as recited in claim 20;
“wherein said motor is within said housing” as recited in claim 20;
“wherein said hinge point includes spring loaded hinges configured to maintain closing tension on said cylindrical housing” as required by claim 20;
“wherein said cylindrical housing is perpendicularly mounted to said handle” as required by claim 20;
“wherein said top-row and bottom-row are configured to mate when in a closed condition” as required by claim 20; and
“wherein said power source includes a battery-power-source” as required by claim 20.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 at the final paragraph recites, “wherein said plurality of blades are motor driven and configured to open and alternatively close and trim stray hairs”. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. As explained in MPEP 2163(I)(A), “An invention described solely in terms of … its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.” The above quoted recitation of claim 1 is described in terms of its function – the blades being motor driven and configured to open and close – without the specification disclosing any structure for achieving this function. For example, no transmission for converting output of the motor into movement of the blades is disclosed in any manner in the specification as originally filed. No only that, but given the manner in which the blades are mounted to the handle, there is no art-recognized correlation between the disclosed function and the structure responsible for this function. In particular, the blades are mounted to pivotable housing sections “122” and “124”, where the housing sections “122” and “124” are thin, semi-circular structures that pivot relative to each other about hinge “162”, and also where the entire housing “120” pivots about pivot point “126”. The transmission required to convert motion of the motor into driving movement of the blades in the inventive grooming device of the present application requires significantly more complexity than in a conventional electric trimmer, given the unique manner in which the blades are mounted in the inventive grooming device. Therefore, the prior art cannot be relied upon for any teaching of a transmission from a motor in the handle to blades mounted in the pivoting semi-circular housing sections, at least in view of the present record. As such, the Applicant has not satisfied the written description requirement because merely describing the function of the blades being motor driven without describing any structure to achieve the movement of the blades prevents one skilled in the art from reasonably concluding that the inventor had possession of the claimed invention. 
Claim 17 recites that the blades operate with powered rotation. Thus, claim 17 requires that the blades both rotate and, per the prior recitation of claim 1, move into open and closed positions relative to one another. Claim 17 fails to comply with the written description requirement for the same reasons as discussed above in regards to claim 1. Indeed, claim 17 requires an even more complex transmission than claim 1 because the blades must move between open and closed positions and also rotate. No transmission is disclosed in the present application, and the prior art cannot be relied upon for any teaching of such a transmission.
Claim 20 recites, “wherein said plurality of serrated blades are motor driven and configured to open and alternatively close and trim stray hairs”. The Applicant has not satisfied the written description requirement in regards to this recitation for the same reasons as explained above in regards to claim 1.
Claims 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “suitable” in claim 13 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the claim recites, “maintaining a suitable orientation of a remaining portion of said hair section”. It is unclear what is required for the orientation to be ‘suitable’. The specification is completely silent regarding factors that cause an orientation to be either ‘suitable’ or unsuitable. There are multiple standards that could be applied to determine if the orientation is suitable, and it is unclear what standard is intended by the Applicant. For example, is the orientation ‘suitable’ based on the comfort of the user, where the orientation would not be suitable if, e.g., the orientation resulted in uncomfortable hair pulling? Or, is the orientation ‘suitable’ based on cutting performance, where the orientation is not ‘suitable’ if the orientation causes cutting performance to degrade beyond a certain amount? Since there is not standard to use to determine whether the orientation is ‘suitable’ or not, the claim is indefinite. 
The term “suitable” in claim 20 (see paragraph beginning ‘wherein said guard rims extend …’) is a relative term which renders the claim indefinite for the same reasons as discussed above in regards to claim 13. 
Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites, “wherein said section of hair includes a dreadlock”. This recitation is the only additional requirement of claim 2 compared to claim 1, and this recitation does not further define the claimed grooming device. Instead, claim 2 only describes a feature of unclaimed hair to be cut. As such, claim 2 does not further limit claim 1. 
Claim 3 recites, “wherein said section of hair includes a braid”. This recitation is the only additional requirement of claim 3 compared to claim 1, and this recitation does not further define the claimed grooming device. Instead, claim 3 only describes a feature of unclaimed hair to be cut. As such, claim 3 does not further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims Not Subject to Prior Art Rejection
Claims 1-20 are not subject to any prior art rejection. However, no determination of allowability can be made in view of the issues raised above under 35 USC 112. Claims 1-20 are distinguishable over the prior art because claims 1 and 20 require “a cylindrical housing” that includes “a first-semi-arcuate-section and a second-semi-arcuate-section together forming a clamp”, “wherein said cylindrical housing includes a plurality of serrated blades positioned along an interior surface of said cylindrical housing, said plurality of serrated blades include a circular band shape, wherein said cylindrical housing further includes guard rims on opposing sides of each one of said plurality of serrated blades”, and “wherein said plurality of serrated blades are motor driven and configured to open and alternatively close and trim stray hairs along a strand of hair as said cylindrical housing is moved from a base of said section of hair to a root of said section of hair.” 
US Pub. No. 2014/0283390 A1 to Hall fails to disclose a plurality of serrated blades (see Fig. 3, where the blades 146 are smooth-edged). Additionally, the blades are not motor driven and configure to open and alternatively close. Finally, Hall fails to disclose guard rims on opposing sides of each one of the blades. Thus, Hall lacks many features required by claims 1 and 20. 
US Pat. No. 10,875,200 B2 to Rolling fails to disclose a plurality of motor-driven serrated blades mounted in the semi-arcuate housing sections, and also fails to disclose guard rims on opposing sides of the blades. 
US Pub. No. 2020/0130206 A1 to Niles discloses a motor driven, circular serrated blade. However, the blade does not include blade sections that open and close. Moreover, Niles do not disclose two semi-arcuate housing sections and guard rims on opposing sides of each of the plurality of serrated blades. Not only that, but the device of Niles is not movable along a section of hair to a root of said section of hair given the closed end of the housing of Niles opposite the open end with the blades.
US Pub. No. 2014/0298660 A1 to Shelemey fails to disclose two semi-arcuate housing sections and a plurality of motor-driven serrated blades mounted in the housing sections, and also fails to disclose guard rims on opposing sides of the blades. 
US Pub. No. 2004/0045168 A1 to Talavera fails to disclose a plurality of motor-driven serrated blades and also fails to disclose guard rims on opposing sides of the blades.
US Pub. No. 2008/0149130 A1 to Brown discloses two semi-arcuate housing sections. However, Brown fails to disclose motor-driven serrated blades mounted in the housing sections, and also fails to disclose guard rims on opposing sides of the blades. 
Other types of hair grooming devices similarly lack the above quoted features. A selection of other relevant hair grooming devices includes: US Pub. No. 2019/0184587 A1 to Mount; US Pat. No. 7,827,695 B1 to Kim; US Pat. No. 2,241,745 to Scott; US Pat. No. 2,194,815 to Testi; WO 2011/011613 to Conair Corporation; and WO 2008/068539 to Juric. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724